UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-50356 EAST COAST DIVERSIFIED CORPORATION (Exact Name of registrant as specified in its charter) Nevada 55-0840109 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 120 Interstate North Parkway, Suite 445 Atlanta, Georgia 30339 (Address of principal executive offices) (770) 953-4184 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: o Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As ofNovember 14, 2011, there were 240,274,519 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS Page PART I– FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II– OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 1.A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 28 Item 4. (Removed & Reserved) 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 2 PART I – FINANCIAL INFORMATION Item1.Financial Statements East Coast Diversified Corporation and Subsidiary Consolidated Balance Sheets September 30, December 31, (unaudited) ASSETS Current assets Cash $ $ Accounts receivable, net Inventory Prepaid expenses - Total current assets Property and equipment, net Other assets Capitalized research and development costs, net Escrow deposits Security deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Loans payable $ $ Loans payable - related party Accounts payable and accrued expenses Accrued payroll and related liabilities Total current liabilities Other liabilities - - Total liabilities Commitments and contingencies - - Stockholders' deficit Preferred stock, $0.001 par value, 20,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 480,000,000 and 200,000,000 shares authorized, 197,076,989 and 110,953,778 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total East Coast Diversified stockholders' deficit ) ) Noncontrolling interest ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to consolidated financial statements. 3 East Coast Diversified Corporation and Subsidiary Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, September 30, September 30, Revenues: Product sales $ Consulting User fees Total revenues Operating Expenses Cost of revenues: Product sales Consulting - - User fees Selling, general and administative expense Loss on disposal of assets - - - Total operating expenses Loss from operations ) Other income (expense) Other income - - - 65 Interest expense ) Loss on conversion of debt ) Total other income (expense) Net loss before noncontrolling interests ) Net loss attributable to noncontrolling interests Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outsanding during the period - basic and diluted See accompanying notes to consolidated financial statements. 4 East Coast Diversified Corporation and Subsidiary Consolidated Statements of Stockholders' Deficit For the Nine Months Ended September 30, 2011 (unaudited) Common stock Additional Total paid-in Accumulated Noncontrolling stockholders' Shares Amount capital deficit interest deficit Balance, December 31, 2010 $ $ $ ) $ ) $ ) Common shares issued for cash - - Common shares issued for conversion of loans payable - related party - - Common shares issued for conversion of loans payable - - Common shares issued for conversion of accrued salaries to related party - - Value of beneficial conversion feature of convertible notes payable - Common shares issued for conversion of accounts payable - - Common shares issued for services Net loss for the nine months ended September 30, 2011 (unaudited) Balance, September 30, 2011 (unaudited) $ $ $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 5 East Coast Diversified Corporation and Subsidiary Consolidated Statements of Stockholders' Deficit For the Year Ended December 31, 2010 (unaudited) Common stock Additional Total paid-in Accumulated Noncontrolling stockholders' Shares Amount capital deficit interest deficit Balance, December 31, 2009 $ $ $ ) $
